I concur in the result. I am of the opinion the deceased was contributorily negligent as a matter of law, or the collision was a matter of accident. The cars were neither of them in a position to claim a right of way as against general traffic, but defendant, in so far as his relation to deceased is concerned, was out of the course of deceased's line of travel. The mere fact of defendant's being on the left side of the old highway and beyond the point of intersection, even assuming deceased was on the right side of the highway he was traveling as he approached the intersection from the south, does not change the fact that had deceased held his course, no collision would have occurred.
WADE, J., having disqualified himself, did not participate herein. *Page 175